COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Robert Thomas Wilharm v. The State of Texas

Appellate case number:    01-15-00507-CR

Trial court case number: 1402605

Trial court:              174th District Court of Harris County

        On December 1, 2015, we issued an order abating the appeal and remanding to the trial
court to hold a hearing to determine why no brief had been filed. We issued another order on
February 2, 2016, again directing the trial court to hold a hearing to determine why appointed
counsel had not filed a brief. The trial court held a video conference on February 11, 2016. On
March 11, 2016, appointed counsel tendered a brief.
         We reinstate the appeal on the active docket and order appellant’s brief filed. The State’s
brief is due 30 days from the date of this order.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually      Acting for the Court


Date: March 17, 2016